Citation Nr: 1827779	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent prior to July 20, 2017, and 40 percent thereafter, for service-connected degenerative disc disease of the lumbosacral spine, status post fusion with residual scar.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stuart J. Pearson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1990 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held in June 2014 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing has been associated with the record.  The law requires the VLJ who conducts a hearing to participate in any decision made on appeal.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  Accordingly, in October 2016, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and that he had the right to another Board hearing.  The Veteran was given 30 days to respond.  As no response was received, the Board assumes that the Veteran does not desire another Board hearing.

This matter was previously remanded by the Board in September 2014, November 2015, and June 2017 for additional development.

In a December 2017 rating decision, the Veteran's disability rating for degenerative disc disease of the lumbosacral spine was increased to 40 percent, effective July 20, 2017.  The Veteran has not expressed satisfaction with the ratings assigned for the periods before or after that date; therefore, the issues have been characterized to reflect that staged ratings are assigned, and that each stage remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  For the period prior to July 20, 2017, the Veteran's degenerative disc disease of the lumbosacral spine was manifested by forward flexion limited, at worst, to 60 degrees; was not ankylosed; and was not productive of incapacitating episodes of any kind, even when considering pain and functional impairment on use. 

2.  For the period subsequent to July 20, 2017, the Veteran's degenerative disc disease of the lumbosacral spine was not productive of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of any kind.

3.  The Veteran's service-connected disabilities preclude him from maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, prior to July 20, 2017, are not met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine, subsequent to July 20, 2017, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds that there has been substantial compliance with the instructions of its most recent remand.  See Stegall v. West, 11 Vet. App 268 (1998)(the Board errs as a matter of law when it fails to ensure compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Individual disabilities are assigned separate diagnostic codes. 38 C.F.R. § 4.27 (2017).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, such as the case here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran contends that he is entitled to a higher rating for his service-connected degenerative disc disease of the lumbosacral spine, status post fusion with residual scar (hereinafter, "back disability").  His back disability is rated as 20 percent disabling prior to July 20, 2017, and 40 percent disabling thereafter, under Diagnostic Code 5243. 

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome  Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under  38 C.F.R. § 4.2.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

The General Rating Formula provides the same rating criteria for Diagnostic Codes 5235 through 5243.  A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  See Note (1). 

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  See Note (2) and Plate V. Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Intervertebral Disc Syndrome (IVDS) is evaluated on the total duration of incapacitating episodes over the past 12 months.  A 10 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least one but less than 2 weeks during the past 12 months.  A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 2 but less than 4 weeks during the past 12 months.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least 6 but less than 12 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Prior to July 20, 2017

As noted above, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

In January 2010, in conjunction with a separate claim for service connection, the Veteran underwent a VA examination.  Testing at that time showed the Veteran's gait was normal, and there was no deformity, swelling or laxity of the lower back.  Active range of motion was measure at 70 degrees; passive was 75, both with pain.  Extension was 20 degrees actively and 25 degrees passively, both with pain.  Right lateral flexion and left lateral flexion were 30 degrees actively and 37 degrees passively, with pain.  Right and left lateral rotation was measured at 35 degrees actively and 40 degrees passively, again with pain.  The examiner found there was no decrease in the range of motion or joint function due to pain, fatigue, weakness or lack of endurance, swelling or repetitive use of any of the joints tested.  

In September 2012, the Veteran was given a VA examination of his back.  At that time, the diagnosis of degenerative joint disease of the lumbar spine was confirmed.  Range of motion testing showed forward flexion to 80 degrees, with objective evidence of painful motion at 60. Extension was measured at 25 degrees, with painful motion at 20.  Lateral flexion and rotation were each measured at 30 degrees, on both the right and left sides.  Forward flexion was measured at 90 degrees following repetitive-use testing.  The examiner found that the Veteran experienced functional loss of the back due to pain.  IVDS was noted, but the Veteran had not had any incapacitating episodes over the previous 12 months.  

In March 2015, the Veteran again underwent a VA examination of his back.  Degenerative arthritis of the spine and IVDS were confirmed.  He reported flare-ups of back pain, which affected his legs.  Forward flexion was measured at 70 degrees.  Extension was 20 degrees.  Right lateral flexion was 25 degrees; left lateral flexion was 20; right lateral rotation was 20; and left lateral rotation was 18.  The examiner found that the range of motion itself did not contribute to a functional loss. However, pain did.  The examination was conducted during a flare-up, during which pain and fatigue caused functional loss.  Range of motion measurements were identical to the above, other than a forward flexion measurement of 50 degrees.  Muscle spasm and guarding were found, but neither resulted in abnormal gait nor spinal contour.  Atrophy and ankylosis were absent.  As concerned the Veteran's IVDS, the examiner found no episodes of bed rest in the previous 12 months because of the condition.  The Veteran used a walking stick to help ambulate. 

Here, there is no evidence that the range of motion of the Veteran's thoracolumbar spine has met the criteria for a 40 percent rating; that is, at no point prior to July 20, 2017 has forward flexion been found to be at 30 degrees or less.  Additionally, there has been no evidence of ankylosis at any point during the appeal.

The Board has considered whether a disability rating higher than 20 percent is warranted for the period prior to July 20, 2017, based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  Although the Veteran's symptoms included pain on movement, the January 2010 VA examiner found no decrease in range of motion due to pain.  The September 2012 and March 2015 VA examination reports noted that, despite pain which caused such loss, the Veteran had forward flexion to at least 40 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A higher rating is not warranted under Diagnostic Code 5243. Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least four weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Board has also considered flare-ups in rating this disability.  The March 2015 VA examiner indicated that the examination was conducted during a flare-up of his spine disability.  Thus, the range of motion testing conducted during that examination reflects the Veteran's functional limitations during a flare-up for that time period.  As such, the Board finds that any additional functional limitations during flare-ups have been considered in the assigned rating.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Moreover, there is no evidence of record from this period which provides any indication that flare-ups caused functional loss rising to the level such that a rating in excess of 20 percent would be warranted.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's lumbar spine disability for the period of appeal prior to July 20, 2017 and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Subsequent to July 20, 2017

In July 2017, the Veteran underwent a VA examination of his back.  He reported intermittent flare-ups of back pain.  The flare-ups lasted for 15 to 20 minutes and occurred 2 to 3 times a day.  The Veteran reported difficulty in bending.  Testing showed forward flexion at 10 degrees.  Extension was 5 degrees.  Right lateral flexion was 15 degrees, while left lateral flexion was 5.  Right lateral rotation was 5 degrees, and left lateral rotation was 10 degrees.  The examiner found that the range of motion was abnormal, but did not contribute to a functional loss.  Pain, however, was noted to do so.  The Veteran's guarding and muscle spasm resulted in an abnormal gait or abnormal spine contour.  Ankylosis was absent.  The Veteran had no episodes of bed rest related to his IVDS in the previous year.  

Upon review of the evidence, the Board concludes that a rating in excess of 40 percent for the Veteran's back disability is not warranted.  A rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Here, there is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, testing showed the Veteran had flexion at the July 2017 VA examination.  Accordingly, the Board finds that the evidence does not support the assignment of a higher rating for the Veteran's back disability.

A higher rating is not warranted under the IVDS criteria of Diagnostic Code 5243. There is no medical evidence of any incapacitating episodes having a total duration of at least four weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran reported experiencing flare-ups when undergoing the July 2017 VA examination.  The examiner noted that the Veteran was not experiencing a flare-up at the time of the examination, but that he would be unable to say without resorting to speculation whether pain, weakness, fatiguability or incoordination significantly limited the Veteran's functional ability.  He explained that it was not possible to estimate a loss of range of motion, because there was no conceptual or empirical basis for making such a determination without directly observing function under such conditions.  

The Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  See Sharp, supra.  Here, however, the Veteran is already in receipt of the maximum rating based on limitation of motion; he can only be granted a higher statutory rating if there is evidence of ankylosis.  Such evidence would not be relevant to the symptoms or pathology required to provide a higher rating.  Thus, the examination is adequate and a remand pursuant to the guidelines of Sharp is unnecessary. 

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's back disability for the period of appeal subsequent to July 20, 2017 and the appeal is denied.  As a preponderance of the evidence is against an increased evaluation, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

The Veteran seeks a total disability rating based on individual unemployability.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are the Veteran's education, employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).

At the outset, the Board notes that the Veteran is service connected for degenerative disc disease of the lumbosacral spine, status post fusion with residual scar, rated at 40 percent disabling; radiculopathy of the left lower extremity, rated at 20 percent disabling; right lower extremity peripheral neuropathy, rated at 10 percent disabling; and depressive disorder, rated at  30 percent disabling.  As all of his service-connected disabilities, other than depressive disorder, stem from the same etiology, the disability ratings may be combined for purposes of 38 C.F.R. 
§ 4.16 (a).  In doing so, these service-connected disabilities yielded a combined 60 percent disability rating.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. 

The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran's educational background includes a high school education and some college classes.  He reported that he began classes in business management, through VA vocational rehabilitation, in January 2011.  However, he had to discontinue taking the classes due to non-service connected conditions in his upper extremities.  He also trained to be a chef.  The record shows that throughout his career, he worked in various roles, including mainly manual labor and as a truck driver, until approximately 2006.

In a June 2010 statement to VA, the Veteran's wife described how his back pain, and the medication he took to treat it, caused him to lose jobs.  She noted that he had problems with housework, due to his back disability, as he was unable to help with laundry, mowing the lawn, or help unload groceries.  A letter from his son, submitted at the same time, reiterated the physical limitations the Veteran experienced due to his back disability.  

In a February 2011 statement to VA, the Veteran indicated that he was no longer able to work as a truck driver, because his back disability had caused him to be placed on a lifting restriction and no one would hire a truck driver who was unable to lift over 40 pounds.  He provided a copy of a letter from his doctor indicating the need for the lifting limitation. 

In September 2012, the Veteran underwent a VA examination related to his back. At that time, the examiner opined that the Veteran would have difficulty with occupations requiring heavy lifting, and could not walk for long distances due to neuropathy, but would be able to perform sedentary employment.  

At the June 2014 hearing, the Veteran reiterated that he last worked in 2006, as a truck driver.  He had to stop working due to the pain in his back.  His wife testified that he was unable to help with housework, because of pain in his back.  She testified that when the Veteran cooked dinner, she would have to assemble the ingredients and help him.  The Veteran testified that while taking classes, he would have to move around after sitting for periods of time, and would sometimes lie in the bed of his truck between classes, due to the pain in his back.  He and his wife both testified as to problems he had interacting with people, due to his service-connected depressive disorder.  The Veteran testified that both conditions would interfere with his ability to maintain employment.  

As noted above, in July 2017, the Veteran underwent a VA examination of his lumbosacral spine.  The examiner concluded at that time that the Veteran would be able to perform sedentary work, due to his back disability. 

The Board notes that the Veteran's employment history shows that he completed high school and, other than some culinary training and some college courses, does not have any additional specialized education.  In addition, he testified that he would be unable to sit for lengthy periods of time due to his back, a fact supported by the June 2017 VA examiner.  Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

Further, the Board finds that the Veteran would be unable to work as a chef, despite his training.  Although it appears from his testimony and that of his wife that his non-service connected hand disabilities would prevent him from working in such a position, they credibly testified that he was also unable to stand for long periods of time without pain.  Thus, the Board finds that such work would not be available to the Veteran.  

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected back and mental health disabilities have rendered him unable to secure or follow substantially gainful employment. 38 C.F.R. § 4.16 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that he is significantly limited to perform physical labor due to his back disability.  He is unable to be in a crowd due to his mental disorder.  In addition, as noted above, the Board finds that due to the Veteran's education and experience, he would likely be unable to obtain any sort of sedentary employment and could not work in the only field in which he has had formal training.  Given the Veteran's mental and physical disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU. 


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, status post fusion with residual scar, prior to July 20, 2017, is denied.

A disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine, status post fusion with residual scar, subsequent to July 20, 2017, is denied.

Entitlement to TDIU is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


